                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

HEATHER LOOBY,

       Plaintiff,

v.                                                      Case No. 6:19-cv-1272-Orl-37GJK

PHYSICIANS RESOURCE LLC; and
ROCHELLE CANNON,

      Defendants.
_____________________________________

                                         ORDER

       Plaintiff sued her former employers for failure to pay overtime and other damages

under the Fair Labor Standards Act (“FLSA”). (See Doc. 1.) The parties moved for

approval of their FLSA settlement agreement under Lynn’s Food Stores, Inc. v. United States

ex rel. United States Department of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982). (Doc. 26

(“Motion”); Doc. 26-1 (“Agreement”).) On referral, United States Magistrate Judge

Thomas B. Smith recommends the Court sever and strike two objectionable portions of

the Agreement and otherwise grant the Motion, finding the Agreement fair and

reasonable. (Doc. 27 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

The Court has examined the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is due to be

adopted in its entirety.

                                            -1-
Accordingly, it is ORDERED AND ADJUDGED:

1.   U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

     (Doc. 27) is ADOPTED, CONFIRMED, and made a part of this Order.

2.   The parties’ Renewed Joint Motion for Approval of Settlement (Doc. 26) is

     GRANTED IN PART.

     a.    The following language is STRICKEN from Paragraph 10 of the

           parties’ Settlement Agreement and Release of Wage Claims (Doc. 26-

           1, ¶ 10): “and covenants that it shall not seek in any manner to resolve any

           dispute other than as set forth in this paragraph or to challenge or set aside

           any decision, award or judgment obtained in accordance with the provisions

           hereof.”

     b.    The following language is STRICKEN from Paragraph 16 of the

           parties’ Settlement Agreement and Release of Wage Claims (Doc. 26-

           1, ¶ 16): “Plaintiff hereby agrees and acknowledges that she is not entitled

           to receive any additional consideration or benefits from Defendants, other

           that expressly provided herein.”

3.   As modified above, the parties’ Settlement Agreement and Release of Wage

     Claims (Doc. 26-1) is APPROVED.

4.   This case is DISMISSED WITH PREJUDICE.

5.   The Clerk is DIRECTED to close the file.

DONE AND ORDERED in Chambers in Orlando, Florida, on January 27, 2020.




                                    -2-
Copies to:
Counsel of Record




                    -3-
